Case 1:16-cr-00249-JMS-MJD Document 282 Filed 07/26/21 Page 1 of 2 PageID #: 2140
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                    Case Nos. 1:16-cr-249-JMS-MJD-2
                                                               and 1:16-cr-250-JMS-MJD-3

                                                               ORDER ON MOTIONS FOR
   v.                                                          SENTENCE REDUCTION UNDER
                                                               18 U.S.C. § 3582(c)(1)(A)
   JESSICA DREYER                                              (COMPASSIONATE RELEASE)


         Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

  IT IS ORDERED that the motions is:

  ☐ DENIED.

  ☒ DENIED WITHOUT PREJUDICE. In the above-captioned cases Defendant filed identical pro

  se motions that the Court construes as motions for compassionate release under 18 U.S.C.

  § 3582(c)(1)(A). Defendant's motions do not provide the Court with sufficient information to

  determine whether it should grant compassionate release under § 3582(c)(1)(A). Specifically,

  while Defendant contends that she suffers from certain medical conditions that increase her risk of

  experiencing severe symptoms if she contracts COVID-19, she does not explain whether she has

  received or been offered the COVID-19 vaccine, which would reduce her risk of contracting

  COVID-19. Such information is pertinent to the Court's evaluation of whether Defendant has

  presented an "extraordinary and compelling reason" warranting a sentence reduction under

  § 3582(c)(1)(A)(i). See United States v. Broadfield, __ F.4th __, No. 20-2906, 2021 WL 3076863,

  at *2 (7th Cir. July 21, 2021) ("[F]or the many prisoners who seek release based on the special

  risks created by COVID-19 for people living in close quarters, vaccines offer far more relief than
Case 1:16-cr-00249-JMS-MJD Document 282 Filed 07/26/21 Page 2 of 2 PageID #: 2141
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



  a judicial order. A prisoner who can show that he is unable to receive or benefit from a vaccine

  may still turn to this statute, but, for the vast majority of prisoners, the availability of a vaccine

  makes it impossible to conclude that the risk of COVID-19 is an 'extraordinary and compelling'

  reason for immediate release."). It also appears that Defendant has been released from FCI Pekin,

  see https://www.bop.gov/inmateloc/ (last visited July 26, 2021) (showing Defendant as being

  under the supervision of the Residential Reentry Management Office in St. Louis), and Defendant

  has not explained why the risk from the COVID-19 pandemic still constitutes an extraordinary and

  compelling reason to reduce her sentence. Accordingly, Defendant's motions, dkt. [281] in Case

  No. 1:16-cr-249-JMS-MJD-02, and dkt. [305] in Case No. 1:16-cr-250-JMS-MJD-03, are denied

  without prejudice. If Defendant wishes to renew her motions, she may do so by completing and

  returning the attached form motion. (Motion for Sentence Reduction Pursuant to 18 U.S.C. §

  3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner)). Among other things, the form requires

  Defendant to explain whether she has received or been offered the COVID-19 vaccine.

  ☐ OTHER:

  IT IS SO ORDERED.




       Date: 7/26/2021




  Distribution:

  Jessica Dreyer
  Reg. No. 15485-028
  5266 W. Woodland Rd.
  Ellettsville, IN 47429

  All Electronically Registered Counsel
